DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 March 2022 has been entered.
 
Allowable Subject Matter
Claim 7 is allowed. 
The following is an examiner’s statement of reasons for allowance: the closest prior art is Iio (US 2010/0033423 A1) in view of  Curtis (2014/0267039 A1) and Taguchi et al. ( US 5134487, hereinafter, Taguchi).  
Regarding claim 7, Iio teaches a switch system (Fig. 2 and 5-10) comprising: 
a projection (Fig. 2 and 5-10, [0027], touch sensor unit 210 comprising button switches which project out from device housing); 
a plurality of switches that are arranged on a surface of the projection along a circumferential direction, each switch detecting touch to the surface of the projection by an (Fig. 2 and 5-10, sensor group comprising sensor elements R1 to R4 and L1 to L4 are arranged along a circumferential direction, each switch detecting touch to the surface of the touch sensor unit 210); and 
a processor that acquires on/off states of the plurality of switches, and determines whether a current on/off state currently acquired from each switch is changed from a previous on/off state previously acquired from each switch (Figs. 8-12, abstract, [0023, 0033], a control unit 110 monitoring an contact/no-contact operation state of a plurality of sensors, particularly noting figs. 8-9 which disclose the determination of current and previous contact/no-contact states of each switch), current on/off states of the plurality of switches including two or more current on states and two or more current off states (Figs. 8-9, [0045-0047], a number of sensor elements, for example two or more sensors, are detected over a lapse of time. [0045], The control unit 320 detects the direction at the point of time when it detects contact in the two or more adjacent sensor elements on the basis of the information stored in the storage unit 330.  For example, In a CCW rotation the system determines switches R1 and R2 are currently on), previous on/off states including two or more previous on states and two or more previous off states (Figs. 8-9, [0045], previous and current contact/no-contact states are stored in storage unit. [0045-0047], In the CCW rotation, the system determines switches R1 and R2 are currently on), two or more switches each corresponding to the two or more current on states being located along the circumferential direction (Fig. 2 and 5-10, sensor group comprising sensor elements R1 to R4 and L1 to L4 are arranged along a circumferential direction. [0045], The control unit 320 detects the direction at the point of time when it detects contact in the two or more adjacent sensor elements. For example, in CCW rotation, R4 and R3 are currently on), two or more switches each corresponding to the two or more current off states being located along the circumferential direction (In the CCW rotation, the storage unit would show switches L1 and L2 are currently off), two or more switches each corresponding to the two or more previous on states being located along the circumferential direction (See 8(b), In the case of CCW or AR1 rotation, R1 and R1 are previously on and located along the circumferential direction. Note that time is on the x-axis), two or more switches each corresponding to the two or more previous off states being located along the circumferential direction (Again, in CCW or AR1 rotation, the storage unit will have stored that switches L1 and L2 are previously off),
	and determines a rotational direction of an operator's finger along the circumferential direction of the projection based on on/off states of the switches when it is determined that the on/off state of each of the switches is not changed for the given time period (See figs. 8-9, [0045-0050], particularly [0047]).
	Iio is not relied upon for teaching a plurality of switches that are arranged on a side surface of the projection along a circumferential direction, a processor that… determines whether all of the plurality of switches are off states, restarts a timer when it is determined that the all of the plurality of switches are off states,… restarts the timer when it is determined that the on/off state of each of the switches is changed, determines whether the given time period has elapsed after the timer is restarted when it is determined that the on/off state of each of the switches is not changed, and

In an analogous art, Curtis teaches a switch system (Fig. 4-5, [0040], a plurality of capacitive touch sensors arranged as a circular knob assembly knob assembly 400/500) comprising:
a projection (Fig. 4/5, knob assembly 400/500);
a plurality of switches that are arranged on a side surface of the projection along a circumferential direction, each switch detecting touch to the side surface of the projection by an operator as on or off ([0040], A knob assembly, generally represented by the numeral 400, may comprise a curved substrate 402/502 and a plurality of capacitive sensor elements 412/512/514 disposed on the curved substrate 402/502. [0002, 0035], this capacitance change is electronically processed (not shown) so as to generate a signal indicating activation of the capacitive touch sensor 100.  Sensor activation discloses the claimed on or off. Fig. 4).
It would have been obvious to one skilled in the art, before the effective filling date of the invention, to modify Iio with Curtis such that the switches can be implemented on the sides of a knob as a knob provides a user with a well-known and intuitive input device easily understood by any user that interacts with the device. 
Taguchi is the closest prior art to the newly amended timer limitations.  Taguchi teaches, “If the switches 172, 174 are both off (S43), the spindle motor 152 is stopped (S44), (Col. 12, lines 40-44).  
Taguchi however does not teach all of the amended limitations stating:
a processor that acquires on/off states of the plurality of switches,  determines whether all of the plurality of switches are off states, restarts a timer when it is determined that the all of the plurality of switches are off states,… 
restarts the timer when it is determined that the on/off state of each of the switches is changed, determines whether the given time period has elapsed after the timer is restarted when it is determined that the on/off state of each of the switches is not changed, and 
determines a rotational direction of an operator's finger along the circumferential direction of the projection based on on/off states of the switches when it is determined the given time period has elapsed after the timer is restarted.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Iio (US 2010/0033423 A1) in view of  Curtis (2014/0267039 A1).
Regarding claims 1 and 4, Iio teaches a switch system (Fig. 2 and 5-10) comprising: 
a projection (Fig. 2 and 5-10, [0027], touch sensor unit 210 comprising button switches which project out from device housing); 
a plurality of switches that are arranged on a surface of the projection along a circumferential direction, each switch detecting touch to the surface of the projection by an operator as on or off (Fig. 2 and 5-10, sensor group comprising sensor elements R1 to R4 and L1 to L4 are arranged along a circumferential direction, each switch detecting touch to the surface of the touch sensor unit 210); and 
a processor that acquires on/off states of the plurality of switches, and determines a rotational direction of an operator's finger along the circumferential direction of the projection based on a current on/off state currently acquired from each switch and a previous on/off state (Fig. 8-12, abstract, [0023, 0033], a control unit 110 monitoring a contact/no-contact operation state of a plurality of sensors, particularly noting figs. 8-9 which disclose the detection and determination of a finger rotation direction based on current and previous on/off states of each switch), wherein 
the processor determines a number of first switches among all of the plurality of switches and a number of second switches among all of the plurality of switches (abstract, a control unit 110 monitoring an operation state of a plurality of sensors among all of the plurality of switches. Figs. 8-9, [0046-0047], a number of sensor elements, for example two or more sensors, are detected over a lapse of time. The first, among all of the plurality of switches, are those the determine CW rotation and the second switches, among all of the plurality of switches, are those that determine CCW rotation), each of the first switches is a switch in which its the current on/off state matches the previous on/off state of a switch adjacent to a right of a corresponding first switch and does not match the previous on/off state of a switch adjacent to a left of the corresponding first switch ([0006-0007, 0046-0050], Fig. 8, in CW rotation, switches L1, R3, and R4 read on this limitation relative to switch R4.  Traveling in the CW direction of rotation, the previous ON state of R3, which is adjacent to the right of R4, matches the ON state of R4.  Switch R4 ON state does not match the previous OFF state of Switch L1 wherein L1 is to the left of R4), and each of the second switches is a switch in which its current on/off state matches the previous on/off state of a switch adjacent to a left of a corresponding second switch and does not match the previous on/off state of a switch adjacent to a right of the corresponding second switch ([0006-0007], Fig. 8, in CCW rotation, switches L1, L2, and R4 read on this limitation relative to switch L1. Traveling in the CCW direction of rotation, the previous ON state of L2, which is adjacent to the left of L1, matches the ON state of L1.  Switch L1 ON state does not match the previous OFF state of Switch R4 wherein R4 is to the right of L1.  Examiner notes, the claim does not require the first and second switches are each and all distinct and different from each other. Examiner also advises applicant further define/describe the spatial relationship of the first and second switches relative to each other and arranged on the side surface of the arranged on a side surface of the projection along a circumferential direction,),
compares the determined number of the first switches and the determined number of the second switches (Fig. 8, [0007-0008, 0046-0050] the first switches are compared with each other and all other switches to determine a direction of movement. The second number of switches are compared with each other and all other switches to determine a direction of movement), and 
determines the rotational direction based on the comparison (Fig. 8, [0007-0008, 0046-0050]).
	Iio is not relied upon for teaching a plurality of switches that are arranged on a side surface of the projection along a circumferential direction.  
In an analogous art, Curtis teaches a switch system (Fig. 4-5, [0040], a plurality of capacitive touch sensors arranged as a circular knob assembly knob assembly 400/500) comprising:
a projection (Fig. 4/5, knob assembly 400/500);
(Figs. 4-5, a plurality of capacitive sensor elements 412/512/514 disposed on the curved substrate 402/502.  Examiner notes these sensor elements are formed on most of a circumference of the projection in the circumferential direction), each switch detecting touch to the side surface of the projection by an operator as on or off ([0040], A knob assembly, generally represented by the numeral 400, may comprise a curved substrate 402/502 and a plurality of capacitive sensor elements 412/512/514 disposed on the curved substrate 402/502. [0002, 0035], this capacitance change is electronically processed (not shown) so as to generate a signal indicating activation of the capacitive touch sensor 100.  Sensor activation discloses the claimed on or off. Fig. 4).
It would have been obvious to one skilled in the art, before the effective filling date of the invention, to modify Iio with Curtis such that the switches can be implemented on the sides of a knob as a knob provides a user with a well-known and intuitive input device easily understood by any user that interacts with the device. 
Regarding claim 6, Iio teaches the processor determines the rotational direction after the processor determines that an on/off state of each of the switches is not changed for a given time period ([0047-0050]).
Curtis also teaches the processor determines the rotational direction after the processor determines that an on/off state of each of the switches is not changed for a given time period ([0045], The change in capacitance value(s) of the at least one capacitive sensor element 612 may be detected by the digital device 302 (FIG. 3) which may thereby determine the sequential location(s) thereof and therefrom determine the direction of rotation.  Detecting discloses the claimed time period as such a time period can be instantaneous).
	Regarding claim 8, Iio teaches the processor determines the rotational direction as a right direction when the number of the first switches is larger than the number of the second switches and determines the rotational direction as a left direction when the number of the second switches is larger than the number of the first switches (Figs. 8-9, switches R1-R4 will switch to an on state when the user touches the switches in a rotation to the clockwise direction while none of switches L1-L4 will switch to an on state meaning the number of first switches is larger than a number of second switches.  Switches L1-L4 are turned on when a knob or bezel is turned to the left while switches R1-R4 remain off meaning the number of second switches is larger than the number of first switches).
	Regarding claims 9 and 10, Iio teaches the number of the first switch is two or more and two or more first switches are located along the circumferential direction, or the number of the second switch is two or more second switches are located along the circumferential direction. (Fig. 2 and 5-10, sensor group comprising sensor elements R1 to R4 and L1 to L4 are arranged along a circumferential direction. [0045], The control unit 320 detects the direction at the point of time when it detects contact in the two or more adjacent sensor elements).

Response to Arguments

To expedite this application towards allowance examiner advises applicant amend claims 1 and 4 to include the following  allowable limitations of claim 7:
a processor that acquires on/off states of the plurality of switches,  determines whether all of the plurality of switches are off states, restarts a timer when it is determined that the all of the plurality of switches are off states,… 
restarts the timer when it is determined that the on/off state of each of the switches is changed, determines whether the given time period has elapsed after the timer is restarted when it is determined that the on/off state of each of the switches is not changed, and 
determines a rotational direction of an operator's finger along the circumferential direction of the projection based on on/off states of the switches when it is determined the given time period has elapsed after the timer is restarted.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622